           Case 6:17-cv-00424-MC      Document 44-20       Filed 11/13/18     Page 1 of 5

                                                                                           911 CALL
                                                                                    03-30-15/5:02 pm
                                                                                     Case # IA15-100
                                                                                               Page 1



 1
 2
 3
 4
 5
 6
 7                                        911 CALL
 8                                        Q=(Brandi)
 9                                      A=Becky Higgins
10
11
12   Recording:    Monday, March 30, 2015. 1702 and 30 seconds.
13
14   Q:            911. What's the address of the emergency?
15
16   A:            Um, I'm a therapist and I'm calling about a client who I have on another line
17                 on - on my regular, um, land line at my office. He's got a 9 millimeter gun. He
18                 just shot once through the ceiling, I think he said. And, um, obviously he's
19                 having a really hard time and he's been drinking.
20
21   Q:            Okay. One second. Okay. Do you know his address?
22
23   A:            Yes. 2248...
24
25   Q:            2248...
26
27   A:            Devos, D-E-V-O-S...
28
29   Q:            Devos.
30
31   A:            ...Street.
32
33   Q:            Yeah. And what, uh, what's your telephone number in case I lose ya, I can call
34                 you back?
35
36   A:            Um, well, if you lose me I'm - I have a s- a signal problem.
37
38   Q:            Are you at 912-4931?
39
40   A:            Yes.
41
42   Q:            Okay. What is your name?
43
44   A:            Becky Higgins.
45
                                                                                        Exhibit 19
                                                                                       Page 1 of 5
                                                                                            COE 001214
          Case 6:17-cv-00424-MC        Document 44-20     Filed 11/13/18     Page 2 of 5

                                                                                          911 CALL
                                                                                   03-30-15/5:02 pm
                                                                                    Case # IA15-100
                                                                                              Page 2



46   Q:           Okay. And you're a therapist for him?
47
48   A:           Right. I'm - I'm his therapist social worker. And he's an Afghan Vet.
49
50   Q:           Okay.
51
52   A:           He's home awhile, but he's got severe PTSD and had a traumatic brain injury.
53                So he’s high risk.
54
55   Q:           Okay.
56
57   A:           So he's high risk.
58
59   Q:           What's his last name?
60
61   A:           Babb, B-A-B-B.
62
63   Q:           First name?
64
65   A:           Brian.
66
67   Q:           With an I or a Y?
68
69   A:           I.
70
71   Q:           Do you know his middle name?
72
73   A:           Starts with an A.
74
75   Q:           Okay.
76
77   A:           A - initial A.
78
79   Q:           Do you know his date of birth?
80
81   A:           5-12-65.
82
83   Q:           'Kay. Okay. One second. He's intoxicated, you said?
84
85   A:           Yeah. He sounds like it. He could be on, uh, pain medication, I don't know.
86                But I've got him on hold. And I'm afraid if I don't get back to him...
87
88   Q:           Okay. One second. He - do you know if he's by himself or anything like that?
89
90   A:           I'm afraid he is by himself. He lives by - well, he has a roommate. A guy
                                                                                       Exhibit 19
                                                                                      Page 2 of 5
                                                                                           COE 001215
           Case 6:17-cv-00424-MC       Document 44-20       Filed 11/13/18     Page 3 of 5

                                                                                            911 CALL
                                                                                     03-30-15/5:02 pm
                                                                                      Case # IA15-100
                                                                                                Page 3



 91                whose number I'm looking for right now.
 92
 93   Q:           He - did he say if he hurt himself or he just shot it through the window?
 94
 95   A:           He - he did not hurt himself yet. But I'm afraid that he could.
 96
 97   Q:           Yeah, he said that. Does he shoot - what did he shoot?
 98
 99   A:           A 9 millimeter...
100
101   Q:           And where did he...
102
103   A:           ...gun.
104
105   Q:           ...do that?
106
107   A:           I believe he shot into the ceiling.
108
109   Q:           Okay.
110
111   A:           Or the wall.
112
113   Q:           Do you wanna put me on hold and go back? I'm gettin' help started.
114
115   A:           Yeah.
116
117   Q:           Okay. Put me on hold.
118
119   A:           Okay. Here's the thing. I don't get good service where my office is. I'm so
120                sorry. I could text you. Can you get text?
121
122   Q:           Yeah, I can't get texts.
123
124   A:           Okay.
125
126   Q:           I'd rather try to stay on the phone. And then you can always call back. And
127                whoever answers 911 again, the call's already gonna go in, okay? So we're
128                gonna get (unintelligible)...
129
130   A:           I'm just afraid I can't get you. So...
131
132   Q:           Okay.
133
134   A:           ...um...
135
                                                                                        Exhibit 19
                                                                                       Page 3 of 5
                                                                                               COE 001216
           Case 6:17-cv-00424-MC       Document 44-20         Filed 11/13/18    Page 4 of 5

                                                                                              911 CALL
                                                                                       03-30-15/5:02 pm
                                                                                        Case # IA15-100
                                                                                                  Page 4



136   Q:           If we lose you, we're gonna try to call you back. Is there any way that you can
137                give me his inside phone number?
138
139   A:           His - his phone number?
140
141   Q:           Yeah.
142
143   A:           Yeah. 541...
144
145   Q:           Uh-huh.
146
147   A:           ...514...
148
149   Q:           Uh-huh.
150
151   A:           ...2791. But let me talk to him for a bit first.
152
153   Q:           Yeah, absolutely.
154
155   A:           Okay.
156
157   Q:           Okay. I'll stay on the phone. And if we get disconnected just try to call 911
158                back, okay?
159
160   A:           Okay.
161
162   Q:           My name is (Brandi).
163
164   A:           A- are you - are you saying you're gonna stay on the phone right now?
165
166   Q:           Yes.
167
168   A:           You don't want me to hang up?
169
170   Q:           Right.
171
172   A:           Okay. All right. Well, we'll see. I don't - I think I'm gonna lose you. But...
173
174   Q:           Okay, that's okay. I'm - I'm puttin' the call in, okay?
175
176   A:           Okay. Thanks.
177
178   Q:           Okay.
179
180   A:           Thank you (unintelligible).
                                                                                           Exhibit 19
                                                                                          Page 4 of 5
                                                                                               COE 001217
            Case 6:17-cv-00424-MC        Document 44-20        Filed 11/13/18    Page 5 of 5

                                                                                               911 CALL
                                                                                        03-30-15/5:02 pm
                                                                                         Case # IA15-100
                                                                                                   Page 5



181
182   A:               Brian? Brian? (Unintelligible). So what - so what's going on? You're saying
183                    you fired a 9 millimeter into the ceiling? Oh, my gosh, Brian. Where's (Jim)?
184                    Are you alone? So what's been going on? Why do you have to go now? So,
185                    Listen (unintelligible). I need to know (unintelligible). Are you on
186                    something? Are you drinking? No, I don’t care. I’m not offering judgment. I
187                    just, you know… No, you haven’t taken anything. And, no you haven’t been
188                    drinking. Okay. How did you get… (unintelligible) Having a really bad day.
189                    (unintelligible) gun out? What happened? Okay Oh. Well listen, you called
190                    me. I wasn’t sure if (unintelligible). Right. Okay. So if I’m right then
191                    (unintelligible). Okay, is there a round in the chamber? Brian? I know. I
192                    have seen you when you were (unintelligible). Brian? (Unintelligible). But I
193                    am worried about you. Take the round out of the chamber. Do it for me.
194                    (Unintelligible) talking for a reason. Brian (unintelligible) the last
195                    conversation. (Unintelligible). That, just needs to remind you of that special
196                    place, outside of that hole. It doesn’t have to (unintelligible) this way. It
197                    (unintelligible) gets better. Okay? But I'm worrying because you're telling me
198                    you have a gun you fired. You’ve got a round in the chamber and won’t take
199                    it out. And - hm? What? You're saying you won't take it out? (Unintelligible).
200                    What? Brian? You're going to what? Brian? I don’t know what you’re talking
201                    about. What do you mean you're going back?.What’s your uh… What’s your
202                    best memory of being in my office? (Unintelligible) in my office? Yeah. So,
203                    tell me one of yours. You have pretty vivid memories (unintelligible) there
204                    don’t you? I have a lot of them. Then tell me why they're yours. Okay. Oh.
205                    Good. (Unintelligible). You need to go back where, Brian? I'm not sure what
206                    you're talkin' about. Okay. Well, (unintelligible) much better. Yes, yeah.
207                    Brian, I remember when you walked in to my office saying you had gotten out
208                    of the military. And, I said, oh my god, you look like came out of a sauna.
209                    And, you felt like you came (unintelligible). Remember how good that felt?
210                    Felt good. Felt clear. You can’t go back there, because it’s unfair. Yeah, I’ll
211                    help you. You know I will, if you'll let me.
212
213
214   The transcript has been reviewed with the audio recording submitted and it is an accurate
215   transcription.
216   Signed________________________________________________________________________




                                                                                           Exhibit 19
                                                                                          Page 5 of 5
                                                                                                COE 001218
